Title: To George Washington from John Sullivan, 30 October 1789
From: Sullivan, John
To: Washington, George


          
            Much respected Sir
            Durham [N.H.] October 30th 1789
          
          As your Excellency is about to visit the Metropolis of this State, and as I have no House in that Town, will your Excellencey have the goodness to indulge me with the honor of your company with your Suite to a family Dinner at my House in Durham on Wednesday next—Your Excellencey will please to

excuse my a⟨sking⟩ the favor at so late a Day; and indeed my ⟨mutilated⟩ inclination led me to petition for it, on your ⟨mutilated⟩ arrival: But it was considered that you wou⟨ld⟩ be much fatigued on Saturday; that on Sunday you did not incline to dine in public; That on monday you might incline to visit The Town Harbor &ca and the Honorable Mr Langdon who Lives in Town informed me that for these Reasons he meant to solicit the honor of your Excellencys company on that Day; On Tuesday the Executive of The State mean to entrat the favor; and Wednesday being the first day that I can consisten[t]ly I must beg leave to put in my claim & petition for the gratification the grant of which will exceedingly oblidge him who has the honor to be with the most exalted Esteem and respect your Excellenceys most obedient and devoted Servant
          
            Jno. Sullivan
          
        